Citation Nr: 0201160	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to service connection for chronic cervical 
strain.

2.  Entitlement to service connection for tendonitis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to 
February 1985.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claims of service 
connection for a cervical spine disability and a right 
shoulder disability.  Also in this decision the RO granted 
service connection for residuals of a right hand fracture and 
assigned a noncompensable evaluation.


FINDINGS OF FACT

1.  Chronic cervical strain is attributable to service.

2.  Tendonitis of the right shoulder is attributable to 
service.


CONCLUSIONS OF LAW

1.  Chronic cervical strain was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (2001).

2.  Tendonitis of the right shoulder was incurred during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the basis of the RO's August 1998 rating 
decision denying the veteran's claims of service connection 
for a cervical spine disability and right shoulder disability 
was that they were not well grounded.  As stated above, the 
well-groundedness requirement has been eliminated by the 
VCAA.  In regard to fulfilling VA's duty to assist the 
veteran under the VCAA, the Board notes that there is 
additional evidence that has not been obtained.  
Specifically, there are outstanding treatment records from 
the veteran's chiropractor that have not been obtained.  
However, a remand for these records is not necessary in view 
of the favorable decision that follows.  In other words, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a full 
grant of the benefits being sought.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993). 

Factual Background

Service medical records reflect that the veteran had a normal 
clinical evaluation of her upper extremities at her pre-
enlistment examination in April 1974.  In June 1982, she was 
treated on several occasions for right arm and shoulder pain.  
The diagnosis was acute fibromyalgia.  Injections were given 
to the trigger areas for the purpose of providing relief, and 
heat treatment was prescribed.  A June 1982 consultation 
report notes that the fibromyalgia persisted in the right 
shoulder despite a local injection in the right cervical 
scapular area.  Physical therapy commenced in June 1982 and 
included cervical spine traction.  The veteran complained at 
a physical therapy session in June 1982 of experiencing 
cervical muscular spasms for six weeks.  Later, during an 
orthopedic consultation in July 1982, she was noted to have 
persistent cervical dorsal pain and was given a provisional 
diagnosis of chronic cervical dorsal pain secondary to her 
job.

A March 1984 service medical record reflects the veteran's 
complaint of neck pain and a diagnosis of an upper 
respiratory infection.

The veteran had a normal clinical evaluation of her upper 
extremities at her separation examination in January 1985.  A 
January 1985 Report of Medical History notes that she had 
back pain in the upper thoracic area and "arthritis-pain in 
neck and upper back."

Postservice medical records show that an X-ray of the 
veteran's thoracic spine was taken in February 1989.  In 
April 1989 the veteran was referred to a private orthopedic 
physician, Thomas C. Markham, M.D., who relayed the veteran's 
medical history as including treatment in service in 1982 for 
the right arm.  Examination findings were unremarkable except 
for mild discomfort on range of motion of the neck.  Dr. 
Markham suggested a physical therapy program to include 
traction and other symptomatic modalities.  He said that if 
this did not resolve her symptom complex, a magnetic 
resonance imaging (MRI) should be performed to rule out any 
spinal cord pathology.

Private treatment records are on file dated in September 1993 
and August 1995 reflecting the veteran's cervical and right 
upper extremity complaints.  According to the September 1993 
record, the onset was approximately four years earlier.

The veteran underwent a new patient evaluation at the 
Orthopedic & Diagnostic Institute of Virginia, Inc., in 
January 1998.  The evaluation report was signed by a physical 
therapist who noted that the veteran had a history of trauma 
in 1984 when she injured her neck, and that she had severe 
neck and shoulder pain.  It was opined that the veteran might 
benefit from a cervical thoracic stabilization program.

The veteran was seen as a new patient by Alireza Jamali, 
M.D., in January 1998, and was assessed as having cervical 
sprain, rule out cervical disc, subluxation of the right 
shoulder and infraspinatus syndrome. January 1998 MRI's of 
the veteran's right shoulder and cervical spine revealed 
normal results.  A follow-up note in January 1998 indicated 
that the veteran continued to have problems with her neck and 
right shoulder.  The assessment was infraspinatus rhomboid 
syndrome and chronic cervical sprain. 

At a VA joint examination in May 1998, the veteran reported 
that her right arm and shoulder developed sudden pain and 
muscle spasm in 1982 and that she had a work-up for a 
cervical spine and possible nerve injuries, without any 
positive findings.  She said that she has learned to live 
with her problem, but that it was getting worse.  X-rays of 
the right shoulder were negative.  The veteran was noted to 
have a painful right upper extremity and shoulder.  X-rays 
were negative.  She was diagnosed as having tendonitis, 
chronic, recurrent right shoulder.

A VA spine examination report in May 1998 states that the 
veteran had neck discomfort and that x-rays were normal.  The 
report contains a diagnosis of musculoskeletal dysfunction, 
cervical spine area. 

In an August 1998 rating decision, the RO denied the 
veteran's claim of service connection for cervical spine and 
right shoulder disabilities.

Later in August 1998, the RO received a letter from a private 
chiropractor who said that he reviewed the veteran's medical 
chart.  He noted her inservice treatment for cervical and 
right shoulder pain.  He said that after service the veteran 
sought treatment in 1989 with a physician and finally with 
him in 1993.  He opined that "there [was] a highly probable 
if not certain relationship between her past complaints back 
in 1982 and now."  She went on to say that "[i]t seems 
apparent by review of [the veteran's] case that the condition 
she presently suffers with is the same as she started with 
back in 1982."

Analysis

Pertinent VA laws and regulations provide in general that, in 
order to establish service connection for a disability, there 
must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2001).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the provisions of § 3.303(d) have been met in 
that there is a medical opinion relating the veteran's 
present right shoulder and cervical problems, diagnosed as 
chronic cervical strain and right shoulder tendonitis, to her 
right shoulder and cervical problems in service (diagnosed as 
acute fibromyalgia).  The opinion was provided by the 
veteran's chiropractor of many years who reviewed her service 
medical records, as well as postservice medical records, and 
opined that "there [was] a highly probable if not certain 
relationship between [the veteran's] past complaints back in 
1982 and now."  He noted that the veteran did seek medical 
attention for similar symptoms back in 1989, and reiterated 
that "the condition she presently suffers with is the same 
as she started with back in 1982."

The chiropractor's conclusion regarding a nexus between the 
veteran's present cervical and right shoulder disabilities 
and service is sufficient to establish service incurrence for 
this disability.  This is particularly so when considering 
that there is no evidence negating a causal relationship 
between findings in and following service, and when giving 
the veteran benefit of the doubt in this matter.  38 U.S.C.A. 
§ 5107(b).  Therefore, the veteran's claim of service 
connection for chronic cervical strain and right shoulder 
tendonitis is granted.


ORDER

Service connection for chronic cervical strain is granted.

Service connection for tendonitis of the right shoulder is 
granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

